                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:20-CR-167-1M2

   UNITED STATES OF AMERICA
                                                           MOTION TO CONTINUE
            v.                                           DETENTION HEARING AND
                                                       INCORPORATED MEMORANDUM
   LIAM MONTGOMERY COLLINS                                      OF LAW


       The Defendant, through undersigned counsel, and with the consent of the Government,

hereby moves this Honorable Court to continue for at least seven days the detention hearing

currently scheduled for tomorrow, Wednesday, December 2, 2020, at 10:00 a.m., on the ground

that the Defendant needs additional time to prepare for the detention hearing. This motion is

made pursuant to the Fifth Amendment of the United States Constitution and the Bail Reform

Act, 18 U.S.C. § 3142.

       The Defendant respectfully submits that good cause exists to extend the detention hearing

by seven days because such an extension is needed for the Defendant to prepare for the hearing.

Specifically, the Defendant’s family live out-of-state, and, due to COVID-19-related and other

logistical issues, undersigned counsel needs additional time to make arrangements to have a

proposed third party custodian and/or other alternatives to pretrial incarceration to present to the

Court at the detention hearing.

       Under § 3142(f), the detention hearing shall be either held immediately or within five

days of the defendant’s initial appearance, “except for good cause” justifying a longer delay. In

United States v. Al-Azzawy, 768 F.2d 1141, 1146 (9th Cir. 1985), the court noted that good cause

can be shown where additional time is “necessary for preparation” of the defendant’s response to

the government’s motion for detention. More generally, due process requires that the defendant




           Case 7:20-cr-00167-M Document 40 Filed 12/01/20 Page 1 of 3
be heard at a meaningful time and in a meaningful manner, and adequate preparation is necessary

for a meaningful hearing to occur.

       The Defendant respectfully submits that a seven-day continuance is needed for the

Defendant to prepare for the detention hearing and that good cause therefore exists to grant this

requested continuance.

                                         CONCLUSION

       For these reasons, the Defendant respectfully requests that the Court continue the

detention hearing in this matter by at least seven days.

       Respectfully submitted, this the 1st day of December, 2020.

                                                      CHESHIRE PARKER SCHNEIDER, PLLC


                                                      /s/ Elliot S. Abrams
                                                      Elliot S. Abrams
                                                      N.C. State Bar # 42639
                                                      P. O. Box 1029
                                                      Raleigh, NC 27602
                                                      (919) 833-3114 (TEL)
                                                      (919)-832-0739 (FAX)
                                                      elliot.abrams@cheshirepark.com

                                                      Retained Attorney for Defendant




                                      2
           Case 7:20-cr-00167-M Document 40 Filed 12/01/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the date shown below, he electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to counsel for the United States, Barbara D. Kocher.

       This the 1st day of December, 2020.

                                                     /s/ Elliot S. Abrams
                                                     Elliot S. Abrams
                                                     CHESHIRE PARKER SCHNEIDER, PLLC




                                      3
           Case 7:20-cr-00167-M Document 40 Filed 12/01/20 Page 3 of 3
